

114 S3110 PCS: American Energy and Conservation Act of 2016
U.S. Senate
2016-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 543114th CONGRESS2d SessionS. 3110IN THE SENATE OF THE UNITED STATESJune 29, 2016Mr. Cassidy (for himself, Ms. Murkowski, Mr. Scott, Mr. Vitter, Mr. Tillis, and Mr. Sullivan) introduced the following bill; which was read the first timeJuly 6, 2016Read the second time and placed on the calendarA BILLTo provide for reforms of the administration of the outer Continental Shelf of the United States,
			 to provide for the development of geothermal, solar, and wind energy on
			 public land, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the American Energy and Conservation Act of 2016. (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.
					TITLE I—Onshore and offshore energy production reforms
					Sec. 101. Disposition of outer Continental Shelf revenues to Gulf producing States.
					Sec. 102. Distribution of revenue to Alaska.
					Sec. 103. Disposition of revenues to Atlantic States.
					Sec. 104. Limitations on amount of qualified revenues.
					Sec. 105. Tribal Resilience Program.
					Sec. 106. Tribal Resilience Fund.
					Sec. 107. Restoring equity in State mineral revenue sharing.
					Sec. 108. Parity in offshore wind revenue sharing.
					Sec. 109. Effect.
					TITLE II—Development of geothermal, solar, and wind energy on public land
					Sec. 201. Definitions.
					Sec. 202. Land use planning; supplements to programmatic environmental impact statements.
					Sec. 203. Environmental review on covered land.
					Sec. 204. Program to improve renewable energy project permit coordination.
					Sec. 205. Disposition of revenues from covered land.
					Sec. 206. Savings clause.
					TITLE III—Conservation
					Sec. 301. National Park Service Maintenance and Revitalization Conservation Fund.
				
			IOnshore and offshore energy production reforms
 101.Disposition of outer Continental Shelf revenues to Gulf producing StatesSection 105 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended—
 (1)in subsection (a)(2)— (A)in subparagraph (A), by striking and after the semicolon;
 (B)in subparagraph (B)— (i)by striking 25 and inserting 22; and
 (ii)by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (C)3 percent to be used for projects that secure recreational public access to Federal land for hunting, fishing, or other recreational purposes in accordance with section 200306 of title 54, United States Code.
							; and
 (2)in subsection (f), by striking paragraph (1) and inserting the following:  (1)In generalSubject to paragraph (2), the total amount of qualified outer Continental Shelf revenues described in section 102(9)(A)(ii) that are made available under subsection (a)(2) shall not exceed—
 (A)for each of fiscal years 2017 through 2026, $500,000,000; (B)for each of fiscal years 2027 through 2036, $835,000,000; and
 (C)for each of fiscal years 2037 through 2055, $705,000,000.. 102.Distribution of revenue to AlaskaSection 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338) is amended—
 (1)by striking All rentals, and inserting the following:  (a)In generalExcept as provided in subsections (b) and (c), all rentals,; and
 (2)by adding at the end the following:  (b)Distribution of revenue to Alaska (1)DefinitionsIn this subsection:
 (A)Coastal political subdivisionThe term coastal political subdivision means a county-equivalent or municipal subdivision of the State— (i)all or part of which lies within the coastal zone of the State (as defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453)); and
 (ii)(I)the closest coastal point of which is not more than 200 nautical miles from the geographical center of any leased tract in the Alaska outer Continental Shelf region; or
 (II)(aa)the closest point of which is more than 200 nautical miles from the geographical center of a leased tract in the Alaska outer Continental Shelf region; and
 (bb)that is determined by the State to be a significant staging area for oil and gas servicing, supply vessels, operations, suppliers, or workers.
											(B)Qualified revenues
 (i)In generalThe term qualified revenues means all revenues derived from all rentals, royalties, bonus bids, and other sums due and payable to the United States from energy development in the Alaska outer Continental Shelf region.
 (ii)ExclusionsThe term qualified revenues does not include revenues generated from leases subject to section 8(g). (C)StateThe term State means the State of Alaska.
 (2)DepositFor fiscal year 2027 and each fiscal year thereafter, the Secretary shall deposit—
 (A)50 percent of qualified revenues in the general fund of the Treasury; (B)6.25 percent of qualified revenues for the payment in lieu of taxes program established by section 6902 of title 31, United States Code;
 (C)6.25 percent of qualified revenues in the Tribal Resilience Fund established by section 106(a) of the American Energy and Conservation Act of 2016;
 (D)28 percent of qualified revenues in a special account in the Treasury, to be distributed by the Secretary to the State;
 (E)7.5 percent of qualified revenues in a special account in the Treasury, to be distributed by the Secretary to coastal political subdivisions; and
 (F)2 percent of qualified revenues in the general account of the Denali Commission. (3)Allocation among coastal political subdivisionsOf the amount paid by the Secretary to coastal political subdivisions under paragraph (2)(E)—
 (A)90 percent shall be allocated in amounts (based on a formula established by the Secretary by regulation) that are inversely proportional to the respective distances between the point in each coastal political subdivision that is closest to the geographic center of the applicable leased tract and not more than 200 miles from the geographic center of the leased tract; and
 (B)10 percent shall be divided equally among each coastal political subdivision that— (i)is more than 200 nautical miles from the geographic center of a leased tract; and
 (ii)the State of Alaska determines to be a significant staging area for oil and gas servicing, supply vessels, operations, suppliers, or workers.
 (4)TimingThe amounts required to be deposited under paragraph (2) for the applicable fiscal year shall be made available in accordance with that paragraph during the fiscal year immediately following the applicable fiscal year.
 (5)AdministrationAmounts made available under subparagraphs (B) through (F) of paragraph (2) shall— (A)be made available, without further appropriation, in accordance with this subsection;
 (B)remain available until expended; and (C)be in addition to any amounts appropriated under any other provision of law..
 103.Disposition of revenues to Atlantic StatesSection 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338) (as amended by section 102) is amended by adding at the end the following:
				
					(c)Distribution of revenue to Atlantic States
 (1)DefinitionsIn this subsection: (A)Atlantic StateThe term Atlantic State means any of the following States, which are adjacent to the South Atlantic planning area:
 (i)Georgia. (ii)North Carolina.
 (iii)South Carolina. (iv)Virginia.
								(B)Qualified revenues
 (i)In generalThe term qualified revenues means all revenues derived from all rentals, royalties, bonus bids, and other sums due and payable to the United States from energy development in the Atlantic planning region.
 (ii)ExclusionsThe term qualified revenues does not include revenues generated from leases subject to section 8(g). (C)South Atlantic planning areaThe term South Atlantic planning area means the area of the outer Continental Shelf (as defined in section 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331)) that is located between the northern lateral seaward administrative boundary of the Commonwealth of Virginia and the southernmost lateral seaward administrative boundary of the State of Georgia.
 (2)DepositFor fiscal year 2027 and each fiscal year thereafter—
 (A)50 percent of any qualified revenues shall be deposited in the general fund of the Treasury;
 (B)12.5 percent shall be split equally among, and allocated to, or deposited in, as applicable—
 (i)programs for energy efficiency, renewable energy, and nuclear energy at the Department of Energy; (ii)the National Park Service Critical Maintenance and Revitalization Conservation Fund established by section 104908 of title 54, United States Code, for use in accordance with subsection (c) of that section; and
 (iii)the Secretary of Transportation to administer and award TIGER discretionary grants; and
 (C)37.5 percent of any qualified revenues shall be deposited in a special account in the Treasury from which the Secretary shall disburse amounts to the Atlantic States in accordance with paragraph (3).
							(3)Allocation to States
 (A)In generalSubject to subparagraphs (B) and (C), effective for fiscal year 2027 and each fiscal year thereafter, the Secretary of the Treasury shall allocate the qualified revenues described in paragraph (2)(C) to each Atlantic State in amounts (based on a formula established by the Secretary, by regulation) that are inversely proportional to the respective distances between—
 (i)the point on the coastline of each Atlantic State that is closest to the geographical center of the applicable leased tract; and
 (ii)the geographical center of that leased tract.
 (B)Minimum allocationThe amount allocated to an Atlantic State for each fiscal year under subparagraph (A) shall be not less than 10 percent of the amounts available under paragraph (2)(C).
 (C)State allocationOf the amounts received by a State under subparagraph (A), the Atlantic State may use, at the discretion of the Governor of the State—
 (i)10 percent— (I)to enhance State land and water conservation efforts;
 (II)to improve State public transportation projects;
 (III)to establish alternative, renewable, and clean energy production and generation within each State; and
 (IV)to enhance beach nourishment and costal dredging; and (ii)2.5 percent to enhance geological and geophysical education for the energy future of the United States.
 (4)TimingThe amounts required to be deposited under paragraph (2) for the applicable fiscal year shall be made available in accordance with that paragraph during the fiscal year immediately following the applicable fiscal year..
 104.Limitations on amount of qualified revenuesSection 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338) (as amended by section 103) is amended by adding at the end the following:
				
					(d)Limitation on amount of qualified revenues
 (1)In generalThe total amount of qualified revenues made available under subparagraphs (B), (C), (D), (E), and (F) of subsection (b)(2) and subparagraphs (B) and (C) of subsection (c)(2) shall not exceed—
 (A)for each of fiscal years 2027 through 2036, $75,000,000; (B)for each of fiscal years 2037 through 2055, $205,000,000; and
 (C)for each of fiscal years 2056 through 2067, $410,000,000. (2)Pro rata reductionsIf paragraph (1) limits the amount of qualified revenues that would be paid under subparagraphs (A) and (B) of subsection (b)(3)—
 (A)the Secretary shall reduce the amount of qualified revenues provided to each recipient under those subparagraphs on a pro rata basis; and
 (B)any remainder of the qualified revenues that would be paid under those subparagraphs if not for paragraph (1) shall revert to the general fund of the Treasury.
							.
			105.Tribal Resilience Program
 (a)Definition of Indian tribeIn this section, the term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (b)EstablishmentThe Secretary shall establish a program— (1)to improve the resilience of Indian tribes to the effects of a changing climate;
 (2)to support Native American leaders in building strong, resilient communities; and (3)to ensure the development of modern, cost-effective infrastructure.
 (c)GrantsSubject to the availability of appropriations and amounts in the Tribal Resilience Fund established by section 106(a), in carrying out the program described in subsection (b), the Secretary shall make adaptation grants, in amounts not to exceed $200,000,000 total per fiscal year, to Indian tribes for eligible activities described in subsection (d).
 (d)Eligible activitiesAn Indian tribe receiving a grant under subsection (c) may only use grant funds for 1 or more of the following eligible activities:
 (1)Development and delivery of adaptation training. (2)Adaptation planning, vulnerability assessments, emergency preparedness planning, and monitoring.
 (3)Capacity building through travel support for training, technical sessions, and cooperative management forums.
 (4)Travel support for participation in ocean and coastal planning. (5)Development of science-based information and tools to enable adaptive resource management and the ability to plan for resilience.
 (6)Relocation of villages or other communities experiencing or susceptible to coastal or river erosion.
 (7)Construction of infrastructure to support emergency evacuations. (8)Restoration or repair of infrastructure damaged by melting permafrost or coastal or river erosion.
 (9)Installation and management of energy systems that reduce energy costs and greenhouse gas emissions compared to the energy systems in use before that installation and management.
 (10)Construction and maintenance of social or cultural infrastructure that the Secretary determines supports resilience.
 (e)ApplicationsAn Indian tribe desiring an adaptation grant under subsection (c) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including a description of the eligible activities to be undertaken using the grant.
 (f)Capital projectsOf amounts made available to carry out this program, not less than 90 percent shall be used for the engineering, design, and construction or implementation of capital projects.
 (g)Interagency cooperationThe Secretary and the Administrator of the Environmental Protection Agency shall establish under the White House Council on Native American Affairs an interagency subgroup on tribal resilience—
 (1)to work with Indian tribes to collect and share data and information, including traditional ecological knowledge, about how the effects of a changing climate are relevant to Indian tribes and Alaska Natives; and
 (2)to identify opportunities for the Federal Government to improve collaboration and assist with adaptation and mitigation efforts that promote resilience.
 (h)Tribal resilience liaisonThe Secretary shall establish a tribal resilience liaison— (1)to coordinate with Indian tribes and relevant Federal agencies; and
 (2)to help ensure tribal engagement in climate conversations at the Federal level. 106.Tribal Resilience Fund (a)EstablishmentThere is established in the Treasury a fund, to be known as the Tribal Resilience Fund (referred to in this section as the Fund).
 (b)DepositsThe Fund shall consist of the following: (1)Amounts made available through an appropriation Act for deposit in the Fund.
 (2)Amounts deposited into the Fund under subsection (b)(2)(C) of section 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338) (as added by section 102(2)).
					(c)Authorization of appropriations
 (1)In generalIn addition to the amounts estimated by the Secretary to be deposited in the Fund under subsection (b), there are authorized to be appropriated annually to the Fund out of any money in the Treasury not otherwise appropriated such amounts as are necessary to make the income of the Fund not more than $200,000,000 for fiscal year 2027 and each fiscal year thereafter.
					(2)Availability of deposits
 (A)In generalAmounts deposited in the Fund under this subsection shall remain available until expended, without fiscal year limitation.
 (B)UseAmounts deposited in the Fund under this subsection and made available for obligation or expenditure from the Fund may be obligated or expended only to carry out the Tribal Resilience Program under section 105.
 107.Restoring equity in State mineral revenue sharingSection 35(b) of the Mineral Leasing Act (30 U.S.C. 191(b)) is amended— (1)by inserting through fiscal year 2026 after thereafter;
 (2)by striking In determining and inserting the following:  (1)Fiscal years 2014 through 2026In determining; and
 (3)by adding at the end the following:  (2)Fiscal year 2027 and thereafterIn determining the amount of payments to the States under this section, beginning in fiscal year 2027 and for each year thereafter, the amount of such payments—
 (A)shall not be reduced by any administrative or other costs incurred by the United States, if the total amount of administrative or other costs incurred by the United States in an applicable fiscal year is less than $38,000,000; but
 (B)shall be reduced by 2 percent to cover any administrative or other costs incurred by the United States in an applicable fiscal year that exceed $38,000,000, if the total amount of administrative or other costs incurred by the United States in an applicable fiscal year is at least $38,000,000.
							.
 108.Parity in offshore wind revenue sharingSection 8(p)(2) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(p)(2)) is amended— (1)in subparagraph (A), by striking (A) The Secretary and inserting the following:
					
 (A)In generalSubject to subparagraphs (B) and (C), the Secretary; (2)by striking subparagraph (B) and inserting the following:
					
						(B)Payments to States
 (i)In generalThe Secretary shall provide for the payment of the revenues received by the Federal Government as a result of payments under this section from projects that are located wholly or partially within the area extending 3 nautical miles seaward of State submerged land, in the following percentages:
 (I)For each fiscal year through fiscal year 2026, 27 percent. (II)For fiscal year 2027 and each fiscal year thereafter, 37.5 percent.
 (ii)FormulaPayments under clause (i) shall be made based on a formula established by the Secretary by rulemaking not later than 180 days after the date of enactment of the American Energy and Conservation Act of 2016 that provides for equitable distribution, based on proximity to the project, among coastal States that have a coastline that is located within 30 miles of the geographic center of the project.; and
 (3)by adding at the end the following:  (C)LimitationThe total amount of revenues made available under subparagraph (B)(i)(II) shall not exceed for any fiscal year $11,000,000..
 109.EffectNothing in this title or an amendment made by this title opens for leasing any area on the outer Continental Shelf that is—
 (1)subject to a moratorium under section 104 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432); or
 (2)off the Atlantic coast of the State of Florida. IIDevelopment of geothermal, solar, and wind energy on public land 201.DefinitionsIn this title:
 (1)Covered landThe term covered land means land that is— (A)public land administered by the Secretary; and
 (B)not excluded from the development of geothermal, solar, or wind energy under— (i)a land use plan established under the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); or
 (ii)other Federal law. (2)Exclusion areaThe term exclusion area means covered land that is identified by the Bureau of Land Management as not suitable for development of renewable energy projects.
 (3)Federal landThe term Federal land means— (A)National Forest System land (as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a))); or
 (B)public land. (4)FundThe term Fund means the Renewable Energy Resource Conservation Fund established by section 205(c).
 (5)Priority areaThe term priority area means covered land identified by the land use planning process of the Bureau of Land Management as being a preferred location for a renewable energy project.
 (6)Public landThe term public land has the meaning given the term public lands in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702). (7)Renewable energy projectThe term renewable energy project means a project carried out on covered land that uses wind, solar, or geothermal energy to generate energy.
 (8)SecretaryThe term Secretary means the Secretary of the Interior. (9)Variance areaThe term variance area means covered land that is—
 (A)not an exclusion area; and (B)not a priority area.
					202.Land use planning; supplements to programmatic environmental impact statements
				(a)Priority areas
 (1)In generalThe Secretary, in consultation with the Secretary of Energy, shall establish priority areas on covered land for geothermal, solar, and wind energy projects.
					(2)Deadline
 (A)Geothermal energyFor geothermal energy, the Secretary shall establish priority areas as soon as practicable, but not later than 5 years, after the date of enactment of this Act.
 (B)Solar energyFor solar energy, the solar energy zones established by the 2012 western solar plan of the Bureau of Land Management shall be considered to be priority areas for solar energy projects.
 (C)Wind energyFor wind energy, the Secretary shall establish priority areas as soon as practicable, but not later than 3 years, after the date of enactment of this Act.
 (b)Variance areasTo the maximum extent practicable, variance areas shall be considered for renewable energy project development, consistent with the principles of multiple use as defined in the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
 (c)Review and modificationNot less frequently than once every 10 years, the Secretary shall— (1)review the adequacy of land allocations for geothermal, solar, and wind energy priority and variance areas for the purpose of encouraging new renewable energy development opportunities; and
 (2)based on the review carried out under paragraph (1), add, modify, or eliminate priority, variance, and exclusion areas.
 (d)Compliance with the national environmental policy actFor purposes of this section, compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) shall be accomplished—
 (1)for geothermal energy, by supplementing the October 2008 final programmatic environmental impact statement for geothermal leasing in the western United States;
 (2)for solar energy, by supplementing the July 2012 final programmatic environmental impact statement for solar energy projects; and
 (3)for wind energy, by supplementing the July 2005 final programmatic environmental impact statement for wind energy projects.
 (e)No effect on processing applicationsA requirement to prepare a supplement to a programmatic environmental impact statement under this section shall not result in any delay in processing an application for a renewable energy project.
 (f)CoordinationIn developing a supplement required by this section, the Secretary shall coordinate, on an ongoing basis, with appropriate State, tribal, and local governments, transmission infrastructure owners and operators, developers, and other appropriate entities to ensure that priority areas identified by the Secretary are—
 (1)economically viable (including having access to transmission); (2)likely to minimize conflict with habitat for animals and plants, recreation, and other uses of covered land; and
 (3)consistent with section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712), including subsection (c)(9) of that section.
 (g)Removal from classificationIn carrying out subsections (a), (b), and (c), if the Secretary determines an area previously suited for development should be removed from priority or variance classification, not later than 90 days after the date of the determination, the Secretary shall submit to Congress a report on the determination.
				203.Environmental review on covered land
 (a)In generalIf the Secretary determines that a proposed renewable energy project has been sufficiently analyzed by a programmatic environmental impact statement conducted under section 202, the Secretary shall not require any additional review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (b)Additional environmental reviewIf the Secretary determines that additional environmental review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) is necessary for a proposed renewable energy project, the Secretary shall rely on the analysis in the programmatic environmental impact statement conducted under section 202, to the maximum extent practicable when analyzing the potential impacts of the project.
				204.Program to improve renewable energy project permit coordination
 (a)EstablishmentThe Secretary shall establish a program to improve Federal permit coordination with respect to renewable energy projects on covered land.
				(b)Memorandum of understanding
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall enter into a memorandum of understanding for purposes of this section, including to specifically expedite the environmental analysis of applications for projects proposed in a variance area, with—
 (A)the Secretary of Agriculture; and (B)the Assistant Secretary of the Army for Civil Works.
 (2)State participationThe Secretary may request the Governor of any interested State to be a signatory to the memorandum of understanding under paragraph (1).
					(c)Designation of qualified staff
 (1)In generalNot later than 90 days after the date on which the memorandum of understanding under subsection (b) is executed, all Federal signatories, as appropriate, shall identify for each of the Bureau of Land Management Renewable Energy Coordination Offices an employee who has expertise in the regulatory issues relating to the office in which the employee is employed, including, as applicable, particular expertise in—
 (A)consultation regarding, and preparation of, biological opinions under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536);
 (B)permits under section 404 of Federal Water Pollution Control Act (33 U.S.C. 1344); (C)regulatory matters under the Clean Air Act (42 U.S.C. 7401 et seq.);
 (D)planning under section 14 of the National Forest Management Act of 1976 (16 U.S.C. 472a); (E)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
 (F)the Migratory Bird Treaty Act (16 U.S.C. 703 et seq.); and (G)the preparation of analyses under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (2)DutiesEach employee assigned under paragraph (1) shall— (A)be responsible for addressing all issues relating to the jurisdiction of the home office or agency of the employee; and
 (B)participate as part of the team of personnel working on proposed energy projects, planning, monitoring, inspection, enforcement, and environmental analyses.
 (d)Additional personnelThe Secretary may assign additional personnel for the renewable energy coordination offices as are necessary to ensure the effective implementation of any programs administered by those offices, including inspection and enforcement relating to renewable energy project development on covered land, in accordance with the multiple use mandate of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
 (e)Renewable energy coordination officesIn implementing the program established under this section, the Secretary may establish additional renewable energy coordination offices or temporarily assign the qualified staff described in subsection (c) to a State, district, or field office of the Bureau of Land Management to expedite the permitting of renewable energy projects as the Secretary determines to be necessary.
				(f)Report to congress
 (1)In generalNot later than February 1 of the first fiscal year beginning after the date of enactment of this Act, and each February 1 thereafter, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report describing the progress made pursuant to the program under this title during the preceding year.
 (2)InclusionsEach report under this subsection shall include— (A)projections for renewable energy production and capacity installations; and
 (B)a description of any problems relating to leasing, permitting, siting, or production. 205.Disposition of revenues from covered land (a)Disposition of revenues (1)In generalSubject to paragraph (2), for fiscal year 2027 and each fiscal year thereafter, without further appropriation and without fiscal year limitation, of the amounts collected as bonus bids, rentals, fees, or other payments under a right-of-way, permit, lease, or other authorization (other than under section 504(g) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1764(g))) for the development of wind or solar energy on covered land—
 (A)25 percent shall be paid by the Secretary of the Treasury to the State within the boundaries of which the revenue is derived;
 (B)25 percent shall be paid by the Secretary of the Treasury to the 1 or more counties within the boundaries of which the revenue is derived, to be allocated among the counties based on the percentage of the covered land from which the revenue is derived in each county;
 (C)15 percent shall be deposited in the Treasury and be made available to the Secretary to carry out the program established under section 204(a), including the transfer of the funds by the Director of the Bureau of Land Management to other Federal agencies and State agencies to facilitate the processing of renewable energy permits on covered land, with priority given to using the amounts, to the maximum extent practicable, to expedite the issuance of permits required for the development of renewable energy projects in the States from which the revenues are derived;
 (D)25 percent shall be deposited in the Fund; and (E)10 percent shall be deposited in the general fund of the Treasury.
 (2)LimitationThe total amount made available under subparagraphs (A), (B), (C), and (D) of paragraph (1) shall not exceed for any fiscal year $40,000,000.
					(b)Payments to states and counties
 (1)In generalAmounts paid to States and counties under subsection (a)(1) shall be used consistent with section 35 of the Mineral Leasing Act (30 U.S.C. 191).
 (2)Payments in lieu of taxesA payment to a county under paragraph (1) shall be in addition to a payment in lieu of taxes received by a county under chapter 69 of title 31, United States Code.
					(c)Renewable energy resource conservation fund
 (1)In generalThere is established in the Treasury a fund, to be known as the Renewable Energy Resource Conservation Fund (referred to in this subsection as the Fund), to be administered by the Secretary, in consultation with the Secretary of Agriculture, for distribution in regions in which a renewable energy project is located on covered land.
					(2)Use
 (A)In generalAmounts in the Fund shall be available to the Secretary and the Secretary of Agriculture, who may make amounts available from the Fund to other Federal, tribal, or State agencies for distribution in regions in which renewable energy projects are located on covered land, for the purposes described in subparagraph (B).
 (B)PurposesThe purposes referred to in subparagraph (A) are— (i)restoring and protecting—
 (I)fish and wildlife habitat for affected species; (II)fish and wildlife corridors for affected species; and
 (III)water resources in areas affected by wind, geothermal, or solar energy development; and (ii)preserving and improving recreational access to Federal land and water in an affected region through an easement, right-of-way, or other instrument acquired from willing landowners for the purpose of enhancing public access to existing Federal land and water that is inaccessible or significantly restricted.
 (3)Cooperative agreementThe Secretary may enter into cooperative agreements with State and tribal agencies, nonprofit organizations, and other appropriate entities to carry out the activities described in paragraph (2).
					(4)Investment of fund
 (A)In generalAny amounts deposited in the Fund shall earn interest in an amount determined by the Secretary of the Treasury on the basis of the current average market yield on outstanding marketable obligations of the United States of comparable maturities.
 (B)UseAny interest earned under subparagraph (A) may be expended in accordance with this subsection. (5)Intent of congressIt is the intent of Congress that the amounts made available from the Fund shall supplement and not supplant annual appropriations for activities described in paragraph (2).
 206.Savings clauseNotwithstanding any other provision of this title, the Secretary shall continue to manage the covered land in accordance with the principles of multiple use and sustained yield (as those terms are defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)), including giving due consideration to mineral and nonrenewable energy-related projects and other nonrenewable energy uses, for the purposes of land use planning, permit processing, and conducting environmental reviews with respect to the covered land.
			IIIConservation
			301.National Park Service Maintenance and Revitalization Conservation Fund
 (a)In generalChapter 1049 of title 54, United States Code, is amended by adding at the end the following:  104908.National Park Service Maintenance and Revitalization Conservation Fund (a)In generalThere is established in the Treasury a fund, to be known as the National Park Service Critical Maintenance and Revitalization Conservation Fund (referred to in this section as the Fund), consisting off such amounts as are deposited under subsection (c)(2)(B)(ii) of section 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338).
							(b)Use and availability
 (1)In generalAmounts deposited in the Fund shall— (A)be used only for the purposes described in subsection (c); and
 (B)be available for expenditure only after the amounts are appropriated for those purposes. (2)AvailabilityAny amounts in the Fund not appropriated shall remain available in the Fund until appropriated.
 (3)No limitationAppropriations from the Fund pursuant to this section may be made without fiscal year limitation. (c)National park system critical deferred maintenanceThe Secretary shall use amounts appropriated from the Fund for high-priority deferred maintenance needs of the Service that support critical infrastructure and visitor services.
 (d)Land acquisition prohibitionAmounts in the Fund shall not be used for land acquisition.. (b)Clerical amendmentThe table of sections for chapter 1049 of title 54, United States Code, is amended by inserting after the item relating to section 104907 the following:
					§104908. National Park Service Maintenance and Revitalization Conservation Fund..July 6, 2016Read the second time and placed on the calendar